Case 18-22632   Doc 24-1   Filed 10/02/18 Entered 10/02/18 16:51:39   Desc Exhibit
                                     Page 1 of 10
Case 18-22632   Doc 24-1   Filed 10/02/18 Entered 10/02/18 16:51:39   Desc Exhibit
                                     Page 2 of 10
Case 18-22632   Doc 24-1   Filed 10/02/18 Entered 10/02/18 16:51:39   Desc Exhibit
                                     Page 3 of 10
Case 18-22632   Doc 24-1   Filed 10/02/18 Entered 10/02/18 16:51:39   Desc Exhibit
                                     Page 4 of 10
Case 18-22632   Doc 24-1   Filed 10/02/18 Entered 10/02/18 16:51:39   Desc Exhibit
                                     Page 5 of 10
Case 18-22632   Doc 24-1   Filed 10/02/18 Entered 10/02/18 16:51:39   Desc Exhibit
                                     Page 6 of 10
Case 18-22632   Doc 24-1   Filed 10/02/18 Entered 10/02/18 16:51:39   Desc Exhibit
                                     Page 7 of 10
Case 18-22632   Doc 24-1   Filed 10/02/18 Entered 10/02/18 16:51:39   Desc Exhibit
                                     Page 8 of 10
Case 18-22632   Doc 24-1   Filed 10/02/18 Entered 10/02/18 16:51:39   Desc Exhibit
                                     Page 9 of 10
Case 18-22632   Doc 24-1   Filed 10/02/18 Entered 10/02/18 16:51:39   Desc Exhibit
                                    Page 10 of 10
